Case 1:19-cr-00291-RBJ Document 25 Filed 07/26/19 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


CASE NO. 19-cr-00291-RBJ

UNITED STATES OF AMERICA,

             Plaintiff,

v.

MICHAEL JOHN SUPPES,

             Defendant.


             MOTION TO WITHDRAW AS COUNSEL FOR DEFENDANT


      The Office of the Federal Public Defender, through Matthew Golla, Assistant

Federal Public Defender, moves to withdraw as appointed counsel for defendant

Michael John Suppes (“Mr. Suppes”). In support of this motion, counsel states that:

      1.     The Office of the Federal Public Defender (“FPD”) was appointed to

represent Mr. Suppes on May 31, 2019 (Doc. No. 5), and undersigned counsel entered

his appearance on May 31, 2019 (Doc. No. 6).

      2.     On Wednesday, July 24, 2019, attorney Lisa A. Polansky entered her

appearance on behalf of Mr. Suppes (Doc. No. 24).

      3.     Accordingly, due to Mr. Suppes retaining private counsel in the person of

attorney Lisa Polansky, undersigned counsel and the FPD office moves to withdraw.
Case 1:19-cr-00291-RBJ Document 25 Filed 07/26/19 USDC Colorado Page 2 of 3




      WHEREFORE, undersigned counsel respectfully moves this Court for an Order

allowing the FPD to withdraw as counsel of record and to be removed from future ECF

notices.

                                       Respectfully submitted,

                                       VIRGINIA L. GRADY
                                       Federal Public Defender


                                       s/ Matthew C. Golla
                                       MATTHEW C. GOLLA
                                       Assistant Federal Public Defender
                                       633 - 17th Street, Suite 1000
                                       Denver, Colorado 80202
                                       Telephone: (303) 294-7002
                                       FAX: (303) 294-1192
                                       E-mail: Matt_Golla@fd.org
                                       Attorney for Defendant




                                         2
Case 1:19-cr-00291-RBJ Document 25 Filed 07/26/19 USDC Colorado Page 3 of 3




                              CERTIFICATE OF SERVICE

       I hereby certify that on July 26, 2019, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF system, which will send notification of such filing to the
following e-mail addresses:

       Emily Treaster, Assistant United States Attorney
       Email: Emily.treaster@usdoj.gov

and I hereby certify that I have mailed or served the document or paper to the following
non CM/ECF participant in the manner (mail, hand-delivery, etc.) indicated by the non-
participant’s name:

       Michael Suppes       (via Mail)



                                          s/ Matthew C. Golla
                                          MATTHEW C. GOLLA
                                          Assistant Federal Public Defender
                                          633 17th Street, Suite 1000
                                          Denver, CO 80202
                                          Telephone: (303) 294-7002
                                          FAX: (303) 294-1192
                                          matt.golla@fd.org
                                          Attorney for Defendant




                                             3
